DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a refrigerant including the refrigerant and having a global warming potential” which is unclearly written and is interpreted to recite -- a refrigerant having a global warming potential --.
Appropriate correction is required.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum” in claim 11 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the reed valve, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. In particular, it is not clear relative to which displacement amount of the reed valve is restrained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi (JP 2009180176).
Regarding claim 1, Tateishi teaches a compressor (1)  having an injection function, the injection function including: suctioning a low-pressure working fluid (low-temperature, low-pressure refrigerant gas, paragraph 0023); injecting an intermediate pressure working fluid (intermediate pressure gas, paragraph 0028) into a compression chamber (12) in a process of compressing the low-pressure working fluid (paragraph 0028); and discharging a high-pressure working fluid (high-pressure gas, paragraph 0026), the compressor comprising: the compression chamber including a compression chamber partitioning member (10a); an intermediate pressure chamber (21) guiding the intermediate pressure working fluid before the injection to the compression chamber, wherein the intermediate pressure chamber and the compression chamber face each other with the compression chamber partitioning 
Regarding claim 2, Tateishi teaches the compressor comprising: a sealed container (2) enclosing a predetermined amount of oil (predetermined amount of oil, paragraph 0030), having the compression chamber therein (Fig. 1); and the intermediate pressure chamber having a volume equal to or larger than a suction volume of the compression chamber and equal to or smaller than a half of an oil volume of the enclosed oil (as outline below, Fig. 1 illustrates 12 has  a larger volume than 21 and understood the intermediate pressure chamber is capable of being equal to or smaller than the oil reservoir).

    PNG
    media_image1.png
    411
    428
    media_image1.png
    Greyscale


Regarding claim 3, Tateishi teaches the compressor comprising: the injection port inlet provided at a position above the intermediate pressure chamber inlet.
Regarding claim 4, Tateishi teaches the compressor comprising: the compression chamber partitioning member provided with a discharge hole (18) through which the high-pressure working fluid discharged from the compression chamber to a discharge chamber (7) and the discharge chamber and the intermediate pressure chamber adjacent to each other (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi in view of Koyama et al (US 20180128270).
Regarding claim 5, Tateishi teaches the invention as described above but fails to explicitly teach the compressor comprising: R32 or carbon dioxide used as the low-
However, Koyama teaches the compressor comprising: carbon dioxide (carbon dioxide, paragraph 0041) used as the low-pressure working fluid, the intermediate pressure working fluid, and the high-pressure working fluid. (paragraph 0044) to provide a refrigerant that has a GWP lower than that of HFC refrigerant.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the compressor of Tateishi to include carbon dioxide used as the low-pressure working fluid, the intermediate pressure working fluid, and the high-pressure working fluid in view of the teachings of Koyama to provide a refrigerant that has a GWP lower than that of HFC refrigerant.
Regarding claim 6, the combined teachings teach teaches the compressor comprising: a refrigerant (carbon dioxide, paragraph 0041) including the refrigerant and having a global warming potential (GWP; a global warning factor) of 500 or less (well known in the art of refrigerants that carbon dioxide has a GWP of 1) used as the low-pressure working fluid, the intermediate-pressure working fluid, and the high-pressure working fluid.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi in view of Ginies et al (US 20130302198).
Regarding claim 7, Tateishi teaches the invention as described above but fails to explicitly teach the compressor comprising: a check valve preventing backflow of 
However, Ginies teaches a check valve (42) preventing backflow of the intermediate pressure working fluid from the compression chamber to the intermediate pressure chamber provided in the injection port (paragraph 0077) to improve the energy output of the compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the compressor of Tateishi to include a check valve preventing backflow of the intermediate pressure working fluid from the compression chamber to the intermediate pressure chamber provided in the injection port in view of the teachings of Ginies to improve the energy output of the compressor.
Regarding claim 8, the combined teachings teach the compressor comprising: the intermediate pressure chamber including the compression chamber partitioning member and an intermediate pressure chamber partitioning member (35 of Ginies); and the check valve installed on a boundary surface between the intermediate pressure chamber partitioning member (35 of Ginies) and the compression chamber partitioning member (7 of Ginies corresponds to 10a of Tateishi).
Regarding claim 9, .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi in view of Ginies in view of Jin et al (US 20170241417).
Regarding claim 10, the combined teachings teach the invention as described above but fails to explicitly teach the compressor comprising: a reed valve installed such that the injection port opened and closed using the reed valve as the check valve.
However, Jin teaches a reed valve (reed valve, paragraph 0057) installed such that the injection port opened and closed using the reed valve as the check valve (paragraph 0057) to efficiently open and close the intermediate pressure chamber. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the compressor of the combined teachings to include a reed valve installed such that the injection port opened and closed using the reed valve as the check valve in view of the teachings of Jin to efficiently open and close the intermediate pressure chamber.
Regarding claim 11, the combined teachings teach the compressor comprising: a valve stop (43) restraining a displacement amount of the reed valve (paragraph 0078); and a thickness of the valve stop varying depending on a lift regulation position of the reed valve (paragraph 0078).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeyama (US 20180066873) teaches a GWP of 1 for carbon dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763